Citation Nr: 1401403	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for mild to moderate dry eyes, claimed as an eye condition.


ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

The Veteran served on active duty from February 1979 to April 1979, and from May 2006 to July 2007, with additional service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied service connection for refractive error and for mild to moderate dry eyes, claimed as an eye condition.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In September 2012, the Board remanded the claim on appeal for further development.  In August 2013, the Board again remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's mild to moderate dry eye disorder, best diagnosed as allergic conjunctivitis, first manifested in service and continued after service until it              resolved in approximately May 2009. 

2.  The Veteran's current eye irritation, best diagnosed as bleparitis and non-allergic conjunctivitis, first manifested greater than one year after service in approximately 2012, and are not show to be medically-related to service..  

3.  The Veteran has also been diagnosed with correctable refractive error and insipient cataracts, both caused by aging and not caused or aggravated by environmental irritants in Southwest Asia.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for allergic conjunctivitis are met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim for service connection for mild to moderate dry eyes, claimed as an eye condition, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran served as a U.S. Army logistics technician with active duty service in Kuwait from July 2006 to July 2007.   He contends that he has a current eye disability that began during active service.  The RO received the Veteran's claim for service connection for dry eyes in July 2007.  

While serving in Kuwait in June 2007, the Veteran sought treatment for inflammation of the right eye conjunctiva.  A primary care physician diagnosed conjunctivitis and prescribed antibiotic drops.  Two weeks later, another primary care physician noted that the Veteran's eye symptoms had not improved and were worse when he was outdoors.  The physician changed the diagnosis to chronic allergic conjunctivitis caused by an irritant.   

An Environmental/Occupational Health Data Sheet in the service treatment records reported that the level of airborne particulate matter (largely blowing sand and powdered sulfur in port areas) in the Middle East was higher than in the United States and could cause irritation of the eyes.  The author noted that symptoms are expected to resolve when exposure ceases with no long term health effects.  In a June 2007 post-deployment health assessment, the Veteran reported that he was often exposed to sand and dust, as well as smoke from oil fires, vehicle or truck exhaust fumes, tent heater smoke, and paints.  

The Veteran underwent a VA general medical examination and a compensation and pension eye examination in September 2007.   After reviewing the claims file and examining the Veteran, the general medical examiner noted that the conjunctiva were clear and did not diagnose any disorder.  Another physician performed an eye examination on the same day, diagnosed mild-moderate dry eyes, and concluded that the symptoms were not related to military service without further explanation.

The Veteran received regular consultations with a VA ophthalmologist in September 2007, February 2008, August 2008, and May 2009.  On each occasion, the ophthalmologist diagnosed allergic conjunctivitis and dry-eye syndrome and prescribed eye drops.  The Veteran was discharged from this clinic in May 2009 and thereafter underwent examinations by a VA optometrist in April 2010, February 2011, and June 2012, and by a contract physician in June 2013.  On each occasion, the optometrist or physician noted normal conjunctivae with no symptoms and no allergies.  However, in November 2012, the optometrist noted a diagnosis of dry eye and prescribed lubricants.  In a written statement the same month, a co-worker noted his observation of the Veteran's difficulty viewing a computer monitor because of eye irritation. 

Pursuant to the Board's September 2012 remand, in February 2013, another VA ophthalmologist noted a review of the record.  She referred to the treatment in service, to the September 2007 general medical examination, and to the outpatient eye consultations from 2007 to 2012.  The ophthalmologist diagnosed several refraction errors caused by aging.  The ophthalmologist diagnosed current blepharitis and mild chronic conjunctivitis that were not allergenic.  She accurately noted that the symptoms were diagnosed as an allergic reaction in service and that the Veteran continued to be diagnosed and treated for this disorder after service up to 2009.  She found that the current symptoms were not a continuation of the allergic disorder noted in service in Kuwait-but  did not clearly address why the post-service diagnoses of allergic conjunctivitis for at least part of the period covered by this appeal up to 2009 was either a misdiagnosis or a different form of allergic reaction to substances other than those experienced in service in Southwest Asia.  

Pursuant to the Board's August 2013 remand, in October 2013, the same VA ophthalmologist again noted a review of the claims file and the Veteran's reports of red and dry eyes since returning from Southwest Asia.  She also noted the previous diagnoses of blepharitis, mild chronic conjunctivitis, and incipient senile cataracts.  The ophthalmologist examined the Veteran and diagnosed correctable refractive error and mild to moderate dry eyes with symptoms of bilateral lid papillae, inspissated and foamy meib gland secretions, inferior fornix follicular reaction, and incipient nuclear sclerosis.   

The ophthalmologist noted that reduction of visual acuity was caused by refraction error and incipient senile cataracts, both caused by aging.  Regarding the other eye diagnoses, the ophthalmologist found that the allergic conjunctivitis noted from September 2007 to May 2009 was at least as likely as not a continuation of the allergic disorder diagnosed and treated in service in June 2007.  However, this allergic reaction resolved in 2009.  The examiner further found that the later diagnoses of blepharitis and dry eye starting in November 2012 and continuing to the present are not a continuation of the allergic conjunctivitis that manifested in service.  

Given the totality of the evidence and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor. the Board finds that the criteria for service connection for eye disability diagnosed as allergic conjunctivitis are met.  

The Veteran is competent and credible to report on the eye irritation he experienced in service, which were also observed, diagnosed, and treated on occasion by examiners.  Here, credible lay and  medical evidence collectively indicates that the Veteran experienced eye irritation in service that continued after service until May 2009.  This disorder-best characterized as allergic conjunctivitis-was an allergic reaction attributed to exposure to irritants in Southwest Asia that continued several years after exposure.  The Board places great probative weight on the opinions provided by the VA ophthalmologist in February and October 2013 that explained that the allergic conjunctivitis experienced in service and after service resolved in May 2009 and was not the same disorder as he currently experienced.  Nevertheless, consistent with the holding in McClain, the Veteran had the allergic conjunctivitis disability at the time his claim was filed and during the pendency of that claim even though the disability resolved prior to the resolution of the claim.   

However, the record does not support an award of service connection for any other eye condition.  As noted, the symptoms of dry eye caused by allergic irritation resolved in approximately May 2009 and for an extended time thereafter.  Subsequently, the Veteran experienced eye irritation found to be associated with non-service, non-allergenic causes.  Competent medical opinion evidence indicates that the symptoms manifesting in 2012 were not the same disorder as had been present during service.  Further, service connection is not available for refractive errors that in this Veteran's case have been attributed to aging.  The Board points out that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).), there is no competent evidence that even suggests that   Insipient cataracts were noted by examiners as "senile" indicating that they were caused by aging and not exposure to eye irritants during service.   See Dorland's Illustrated Medical Dictionary, 1679 (30th Ed. 2003).

For all the foregoing reasons, the Board concludes that the criteria for service connection for allergic conjunctivitis, but no other diagnosed eye condition, are met. 


ORDER

Service connection for allergic conjunctivitis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


